Citation Nr: 0504852	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  03-29 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a tumor of the mouth 
due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 





INTRODUCTION

The veteran had active service from October 1966 to August 
1970.  He had service in the Republic of Vietnam from April 
1968 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 RO rating decision which, in 
pertinent part, denied service connection for a tumor of the 
mouth associated with herbicide exposure.


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam Era and 
is presumed to have been exposed to Agent Orange while in 
active service.

2.  A tumor of the mouth, diagnosed as low grade carcinoma, 
is not a disease for which service connection can be presumed 
due to an association with exposure to herbicide agents.

3.  A tumor of the mouth was first shown more than one year 
after the veteran's separation from service, and is not shown 
to be related to that service.


CONCLUSION OF LAW

As a tumor of the mouth was not incurred in service, and is 
not presumed to have been incurred during service, service 
connection for a tumor of the mouth on a direct basis or as 
secondary to Agent Orange exposure is not warranted.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 1137, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. §§ 
1110; 38 C.F.R. § 3.303.  In addition, certain disorders, 
including malignant tumors, may be presumed to have been 
incurred during service when manifested to a compensable 
degree within a specified time (usually one year) following 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309 
(2003).  In general, establishing service connection for a 
disability requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303, 3.304; Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).

The veteran is entitled to a presumption of service 
connection if he is diagnosed with certain enumerated 
diseases associated with exposure to certain herbicide 
agents.  See 38 C.F.R. §§ 3.307, 3.309; 38 U.S.C.A. § 1116.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii).  A 
veteran who served in the Republic of Vietnam shall be 
presumed to have been exposed to herbicide.  See 38 U.S.C.A. 
§ 1116.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied:  chloracne or other acneform disease consistent 
with chloracne; Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes); Hodgkin's 
disease; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; multiple myeloma, respiratory cancers (cancers of the 
lung, bronchus, larynx, or trachea), soft-tissue sarcoma, and 
chronic lymphocytic leukemia.  See 38 C.F.R. § 3.309(e).  

The diseases listed at § 3.309(e) must have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  See 38 C.F.R. § 
3.307(a)(6)(ii).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See 59 Fed. Reg. 341-46 (1994); 61 Fed. Reg. 
414421 (1996); and 64 Fed. Reg. 59232 (1999); 67 Fed. Reg. 
42600-42608 (2002).

The Board also notes that the regulations governing 
presumptive service connection for Agent Orange do not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  See Combee v. Brown, 34 
F.3d 1039 (1994). 

The veteran contends that his tumor of the mouth, which was 
excised and biopsied in October and December 2002, was a 
result of his exposure to Agent Orange while in Vietnam.  

After review of the entire record, the Board finds that the 
preponderance of the evidence is against the grant of service 
connection for a tumor of the mouth.  

Service medical records are void of any complaint, treatment, 
or diagnosis of a mouth tumor.  

There is no medical evidence showing that the veteran had a 
mouth tumor during the first post service year.  Likewise, 
the first evidence of a mouth tumor does not appear of record 
until 1995, many years after the veteran's separation from 
service.  A VA treatment record shows that in 1995 he 
complained of a cyst on the roof of his mouth and he was 
referred to his dentist.

Treatment records from Dr. Arlick dated from October 2002 to 
February 2003 show that the veteran was treated for a mouth 
tumor.  In October 2002 it was noted he had a hard swelling 
on the palate for the past 10 years.  Subsequently the 
palatal lesion was excised and a biopsy showed low grade 
mucoepidermoid carcinoma, which was classified as low grade 
carcinoma as there was a fair amount of cystic component.  In 
December 2002 the veteran underwent additional surgical 
excision of the palate and the specimen obtained was sent for 
a biopsy.  The biopsy showed squamous epithelial-lined mucosa 
with evidence of healing biopsy site, and no remnant 
carcinoma was seen.  

Based on the veteran's active service in Vietnam and 38 
U.S.C.A. § 1116, the Board presumes that the veteran was 
exposed to herbicides.  However, a mouth tumor, diagnosed as 
low grade carcinoma, is not included in the list of 
enumerated diseases under 38 C.F.R. § 3.309 (e) to trigger 
service connection due to the presumption of herbicide 
exposure.  As noted above, without the benefit of the 
presumptive provisions of 3.307 and 3.309, the veteran must 
submit competent medical evidence establishing a connection 
between the presumed exposure to herbicides in Vietnam and 
his mouth tumor.  However, there is no competent medical 
evidence of record to show that the veteran suffered from a 
mouth tumor due to exposure to herbicide agents during active 
service.  The veteran's private treatment records describe 
his mouth tumor which was surgically removed and biopsied, 
but these records do not show that the mouth tumor was 
etiologically related to exposure to Agent Orange or to the 
veteran's period of active service.

The veteran has contended that his mouth tumor was related to 
his exposure to Agent Orange, however, there is nothing 
showing that the veteran has the medical expertise that would 
render competent statements as to the relationship between 
his military service and his mouth tumor.  These lay opinions 
alone cannot meet the burden imposed by 38 C.F.R. § 3.303 
with respect to the relationship between events incurred 
during service and the veteran's mouth tumor.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

As the preponderance of the evidence establishes that the 
veteran's tumor of the mouth is not related to his military 
service, the veteran's claim of service connection for a 
tumor of the mouth must be denied.  Since the preponderance 
of the evidence is against this claim, the benefit of the 
doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Consequently, the 
veteran's claim for service connection of a tumor of the 
mouth is not warranted.

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into the law the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)).  The VCAA imposes additional obligations on VA in 
terms of its duty to notify and assist claimants.  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that a VCAA notice must inform 
the claimant of any information and evidence not of record 
that is necessary to substantiate the claim; that VA will 
seek to provide; and that the claimant is expected to 
provide.  In the present case, the Board finds that the VCAA 
notice requirements have been satisfied with respect to the 
veteran's claim as the RO sent the veteran a notice letter in 
February 2003.  




B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  With regard 
to records, the Board notes that VA has obtained all of the 
relevant identified by the veteran that pertain to his claims 
for service connection and for increased ratings.  

With regard to a VA examination, the Board notes that the 
veteran underwent a VA examination in March 2003 that 
discussed his mouth tumor, but did not provide an opinion as 
to whether the mouth tumor was related to service or to 
exposure to Agent Orange.  In that regard the Board notes 
that the VCAA provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his claim unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  With regard to a VA examination, the Board finds that 
a VA examination with opinion is not warranted or necessary 
to make a decision on this claim.  

Pursuant to 38 C.F.R. § 3.159(c)(4), VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  A medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim but (1) contains competent lay 
or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; 
(2) establishes that the veteran suffered an event, injury, 
or disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service.  The third part could 
be satisfied by competent evidence showing post-service 
treatment for a condition or other possible association with 
military service.  38 C.F.R. § 3.159(c)(4).  There is no 
evidence of record, however, other than the veteran's 
contentions, that shows any association between Agent Orange 
exposure in service to his mouth tumor.  The veteran's 
contentions that his mouth tumor was related to Agent Orange 
exposure are an insufficient basis for a medical examination 
to be obtained, according to the pertinent regulation.  Under 
these circumstances, there is no basis for obtaining a VA 
examination.  Thus, the Board finds that VA has satisfied the 
duty to assist the veteran in this matter.


ORDER

Service connection for a tumor of the mouth is denied.


	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


